Citation Nr: 0124494	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  94-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to June 
1972.

This appeal arises from a January 1991 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO). That rating decision, in part, denied 
the veteran's claim for service connection for tinnitus; 
denied an evaluation in excess of 10 percent for hemorrhoids; 
denied a compensable evaluation for allergic rhinitis; and 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for arthritis. This 
decision was appealed to the Board.

In February 1996, the Board granted entitlement to service 
connection for tinnitus, denied entitlement to an increased 
evaluation for hemorrhoids, denied entitlement to a 
compensable evaluation for allergic rhinitis and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for arthritis. The veteran filed 
a timely appeal to the United States Court of Veterans 
Appeals (Court).

In September 1997, the Court affirmed the Board's decision 
that new and material evidence had not been submitted to 
reopen a claim for service connection for arthritis and found 
that the veteran had abandoned his appeal with respect to the 
issues of service connection for tinnitus and an increased 
rating for hemorrhoids. Accordingly, the Board's 
determinations on these issues are final.  They are not now 
before the Board. The Board's decision regarding the issue of 
entitlement to a compensable evaluation for allergic rhinitis 
was vacated and remanded for additional development.

In its September 1997 determination, the Court noted that the 
veteran had raised the issue of entitlement to service 
connection for sinusitis secondary to rhinitis. The Court 
stated that while the issue was raised within the substantive 
appeal, there was no notice of disagreement or statement of 
the case issued about the claim. The Court found that the 
claim was still pending before the Board.

The Court also noted that the issue of clear and unmistakable 
error in the January 1991 rating decision had been raised for 
the first time before the Court. The Court found this claim 
to be "without merit."

In April 1998, the Board remanded to the RO the issue of an 
increased evaluation for allergic rhinitis, as well as 
service connection for sinusitis.  The RO has since granted 
service connection for sinusitis and the sole remaining 
issue, entitlement to an increased rating for allergic 
rhinitis, is once again before the Board.  

The Board also notes that the current 10 percent rating for 
chronic allergic rhinitis, effective from April 12, 1990, was 
assigned by a rating decision in December 1999.  The matter 
of entitlement to a higher rating, however, remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In July 2001, the veteran submitted evidence directly to the 
Board.  The veteran's statements therein contain references 
to his sinusitis.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Allergic rhinitis results in moderate secretion.  

2.  Allergic rhinitis does not result in polyps.  

3.  Allergic rhinitis does not result in moderate crusting or 
ozena.  

4.  Allergic rhinitis does not result in atrophic changes.  

5.  Allergic rhinitis does not result in anosmia.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6522 (2000), 4.97, Diagnostic Code 6501 (1995); 66 Fed. 
Reg. 45620 (August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2000).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran seeks a higher evaluation for allergic rhinitis, 
currently evaluated as 10 percent disabling.  In the course 
of this appeal, substantive changes were made to the 
schedular criteria for diseases of the nose and throat.  See 
61 Fed. Reg. 46720 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria currently in effect, allergic or vasomotor 
rhinitis warrants a 10 percent evaluation if it does not 
result in polyps, but if it results in greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A higher evaluation of 50 
percent contemplates the presence of polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2000).  

Under the criteria previously in effect, a diagnostic code 
specific to allergic rhinitis did not exist.  The veteran's 
disability was evaluated under that set of criteria by 
analogy to diagnostic code 6501, which at that time provided 
the rating criteria for atrophic rhinitis.  

Under diagnostic Code 6501, atrophic rhinitis warrants a 10 
percent evaluation if it results in definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
evaluation contemplates moderate crusting and ozena and/or 
atrophic changes.  A 50 percent evaluation contemplates 
massive crusting, marked ozena, and anosmia.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  

Although the veteran's disability was evaluated only by 
analogy to diagnostic code 6501, the Board observes that the 
diagnostic criteria provides the most appropriate vehicle 
then extant for evaluating the veteran's disability and 
affords an adequate basis for doing so.  In its February 1996 
decision, the Board observed that atrophy of the nasal 
structure is not a characteristic of allergic rhinitis, 
although it is a characteristic of atrophic rhinitis, and 
that, therefore, atrophy of the nasal structure is not a 
requirement for a compensable evaluation for allergic 
rhinitis.  The Court, in its September 1997 decision, drew 
attention to the Board's observation in this respect.  The 
Board now similarly finds, therefore, that atrophy of the 
nasal structure is not a requirement for a 10 percent 
evaluation for allergic rhinitis under the criteria 
previously in effect.  

Treatment records document a longstanding history of allergic 
rhinitis, although treatment records of treatment for that 
disorder during the time frame under consideration are 
sparse.  In July 1990, the veteran received treatment for 
allergic rhinitis, then characterized as perennial allergic 
rhinitis.  Examination at that time revealed congestion.  
Examination in October 1990 revealed the nose to be boggy.  

In November 1990, the veteran complained of congestion in the 
right nostril of 30 years duration.  Examination revealed 
congestion, as well as slight septal deviation.  
The veteran's disorder was characterized as perennial 
allergic rhinitis, for which the veteran utilized medication.  
There were no polyps, although the veteran complained of 
occasional asthma.  

Later that month, the veteran underwent a VA examination.  
The veteran reported a history of deviated nasal septum to 
the right, with septoplasty done in 1960.  He stated he had a 
runny nose and some airflow obstruction.  He had received 
injections for his allergic rhinitis, and also took an 
antihistamine.  On examination, there was minimal air flow 
obstruction in the right nostril.  The mucosa was boggy but 
there were no secretions present.  The diagnosis was chronic 
allergic rhinitis, status post nasal septoplasty.

The record contains a medical statement dated in December 
1991 from Alan B. Halsey, M.D., who reported that he had 
treated the veteran on and off since December 1988.  Dr. 
Halsey stated that the veteran had been diagnosed with 
allergic rhinitis since the 1960's and had received allergy 
immunotherapy or allergy shots since 1965.  When the veteran 
was reevaluated in 1988 he still had a high degree of 
sensitivity indicating severe allergic rhinitis.  The veteran 
still required eye drops and oral medications.  The veteran 
continued to have right sided air flow obstruction that to 
some degree contributed to mouth breathing.  He also had 
anosmia or decreased smell sense.  There was also a food 
allergy manifested by hives, face, lip and tongue swelling, 
and an oral itching sensation.  On examination, there was 
erythema of the mucosa, mucoid secretions, and a relatively 
narrowed airway.

In May 1992, the assessments included allergic rhinitis.  
Handwritten notes associated with an entry documenting that 
assessment leave whether nasal pus or polyps were present.  

More recently, in October 1998, underwent a VA examination.  
The veteran complained that he constantly suffered from nasal 
congestion, nasal drainage, postnasal drip, headaches, and 
allergy symptoms.  Examination revealed no evidence of 
oropharyngeal drainage.  Examination of the nasal cavity 
revealed some erythema, as well as some dry mucous membranes, 
involving the anterior inferior turbinate bilaterally.  After 
topical decongestion, examination revealed the middle meatus 
and sphenoethmoid recess to be clear on both sides.  There 
was no evidence of polyp or purulent drainage.  The 
nasopharynx was clear, and the oropharynx, hypopharynx and 
larynx were normal.  Gross sensory testing of smell revealed 
that the veteran did not perceive coffee but readily 
perceived ammonia.  The examiner concluded that there was 
subjective evidence of hyposmia, without true anosmia, which 
the examiner attributed to allergic rhinitis.  The examiner 
also attributed the veteran's symptoms of nasal congestion, 
drainage, and occasional headaches to rhinitis and concluded 
that the veteran's symptoms were chronic and no longer simply 
seasonal.  

X-ray examination in November 1998 revealed bilateral concha 
bullosa of the middle turbinate.  The nasal cavities were 
narrowed also by prominent mucosa on the inferior nasal 
turbinate.  Numerous ethmoid air cells both anterior and 
posterior were opacified, and the osteomeatal complexes were 
obstructed on both sides.  

Evidence before the Board reflects that allergic rhinitis 
results in moderate secretion, and, therefore, warrants a 10 
percent evaluation under the criteria previously in effect.  
However, allergic rhinitis does not result in polyps.  
Although a May 1999 letter from a private physician 
references laryngeal polyps, it does not suggest the presence 
of nasal polyps, and examination has revealed the latter not 
to be present.  

The May 1992 entry may reasonably be construed as meaning 
that polyps at that time were not present.  Although the 
symbol utilized in that entry is not completely clear, the 
fact that polyps were not present either prior to that time 
or subsequent to that time, together with the absence of a 
history of treatment of polyps, supports the conclusion that 
polyps were not present in May 1992.  The Board concludes 
that allergic rhinitis does not results in polyps.  
Therefore, there is no basis for an evaluation in excess of 
10 percent under the current criteria.  

Allergic rhinitis does not result in moderate crusting or 
ozena.  Furthermore, allergic rhinitis does not result in 
atrophic changes.  Therefore, the requirements for an 
evaluation in excess of 10 percent have not been met under 
the criteria previously in effect.  

The Board further observes that allergic rhinitis does not 
result in anosmia.  Although a December 1991 opinion states 
that the veteran suffers from anosmia it also indicates that 
the veteran has only decreased sense of smell, as opposed to 
the loss of the ability to smell altogether.  The more recent 
October 1998 examination revealed that the veteran has at 
least some ability to smell, and the examiner concluded there 
that the veteran did not have true anosmia, although there 
was evidence of hyposmia. 

Evidence in the claims file does not suggest presence of 
symptoms sufficient to warrant an evaluation in excess of 10 
percent under either the current criteria or those criteria 
in effect prior to the regulatory changes at issue in this 
case.  Therefore, a higher evaluation for allergic rhinitis 
is not warranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran has been notified in the statement of the case of 
the type of evidence needed to substantiate her claim.  
Furthermore, the VA has obtained all pertinent records 
identified by the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board also observes that the veteran recently submitted 
additional evidence in July 2001.  This evidence was received 
more than 90 days after notice was sent to the veteran of the 
certification of the appeal to the Board and, as such, need 
not be considered.  See 38 C.F.R. § 20.1304.  

In the September 1997 memorandum decision in this case, the 
Court indicated that, on remand, the appellant should feel 
free to submit additional evidence and argument regarding 
this claim, citing to Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  This is the law of the case.

In Quarles, the Court did not put any time limitation on the 
submission of additional evidence or argument.  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
resolved definitively questions raised by the language in 
Quarles.  However, as Kutscherousky was decided after the 
September 1997 memorandum decision in this case, which cited 
to Quarles, the Board will consider the evidence submitted to 
the Board in July 2001, even though it was submitted long 
after the 90-day time limited contained in the RO's August 
2000 letter to the appellant, notifying him of the transfer 
of the appeal to the Board for disposition.

The evidence submitted by the veteran consists largely of 
duplicates of submissions that were already part of the 
claims file.  An April 2001 x-ray examination report appears 
to not have been previously considered; however, that report 
sets forth an impression of pan sinusitis and does not 
contain findings pertaining to rhinitis.  The new evidence 
tendered by the veteran is not pertinent to the issue now 
before the Board, and does not support a higher rating for 
the allergic rhinitis. 


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

